This is an assignment of error to an order granting temporary alimony, and the sole question presented is as to the sufficiency of evidence to authorize the order; and there being no bona fide effort to brief the evidence, which is a stenographic report of questions and answers, interspersed with objections to testimony, colloquies between court and counsel, rulings of the court, and not in accordance with the requirements of Code § 70-305; accordingly, such a brief of evidence does not properly present the question sought to be reviewed and the decision of the trial judge must be affirmed.  Harris v. McArthur, 90 Ga. 216 (3) (15 S.E. 758);  McComb v. Hines, 123 Ga. 246 (51 S.E. 300); Carlisle
v. Ray, 133 Ga. 223 (65 S.E. 408); Moore v. Walton 155 Ga. 481 (117 S.E. 743); Brown v. State, 163 Ga. 684
(1) (137 S.E. 31); Stapleton v. Union Central Life Insurance Co., 183 Ga. 117 (1) (187 S.E. 631);  Progressive Life Insurance Co. v. Wallace, 61 Ga. App. 245
(6 S.E.2d 398); Boston Insurance Co. v. Harmon,  66 Ga. App. 383 (18 S.E.2d 84); James v. State, 73 Ga. App. 567
(1,2) (37 S.E.2d 548).
The provision of Code § 70-305 as to briefing the evidence is not confined to cases in which a motion for new trial is made, but applies also to all writs of error where questions raised require a review of the evidence. Cooper v. Whaley,  90 Ga. 285 (1) (15 S.E. 824); Batchelor v. Batchelor,  97 Ga. 425 (24 S.E. 157); Price v. High  Co., 108 Ga. 145
(33 S.E. 956); Moreland v. Walker, 141 Ga. 541
(81 S.E. 854); Weathers v. Paga *Page 579 Mining Co., 147 Ga. 463 (94 S.E. 579); Cooper v.  Harris, 39 Ga. App. 607 (147 S.E. 805).
Judgment affirmed. All the Justicesconcur.
        No. 16666. JUNE 13, 1949. REHEARING DENIED JULY 14, 1949.